Judgment, Supreme Court, New York County (Martin H. Rettinger, J.), rendered May 19, 1987, convicting defendant, on his plea of guilty, of attempted robbery in the second degree and sentencing him, as a second felony offender, to 2 V2 to 5 years’ imprisonment, to run concurrently with a sentence imposed upon a different conviction on another count, unanimously affirmed.
Defendant was correctly apprised at sentencing that, by his plea of guilty, defendant waived any claim of deprivation of his statutory right to a speedy trial pursuant to CPL 30.30 (1) (a) (see, People v Clary, 52 NY2d 1023), but that his claim that he had been denied his constitutional right to a speedy trial (CPL 30.20) was preserved. In any event, even in the absence of a valid waiver of the statutory claim, we note that fully 126 days of the delay are attributable to defendant, and that less than six months of delay are attributed to the People, evincing that both the statutory and constitutional claims for delay are without merit (People v Friscia, 51 NY2d 845).
Concur— Ross, J. P., Kassal, Ellerin and Wallach, JJ.